Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 1/5/2022. Claims 2-9 and 11-18 are allowed and claims 1 and 10 are cancelled. Claims 7 and 16 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to anticipate or render an obviousness of Code Intelligence Analyzers that scan historic code commits in code repositories of the application or infrastructure as well as real-time code commits; a Developer Behavior Profiler builds a behavior profile for each developer of the application, based, at least on said historic and real-time code commits and relevant issues in Issue Tracking Systems; and a Spacetime Graph, being a multidimensional graph detailing a current state of the application or infrastructure and a history of said code commits of the application or infrastructure, as determined by said Code Intelligence Analyzers and said Developer Behavior Profiler, wherein said spacetime graph is multidimensional and includes at least: (a) a Contextual Code Patterns dimension, including insights as to patterns, commonalities and similarities within said repository and between said repository and other repositories resulting from Al or Machine Learning analysis of said code commits 

The prior art of record (Mani et al. US PG Pub. 2014/0114980 A1, Jagannathan et al. US PG Pub. 2016/0224908 A1, Elwell et al. US Patent 10,175,979 B1, and Bezzi et al. US PG Pub. 2019/0347424 A1) teaches analyzing past/historic/etc. code commits in a repository of an application as well as real time code commits and building a developer profile/behavior profile for each developer of the application based on the commits and relevant issues in an issue tracking system, and further teaches providing a graph detailing the current state/status of the application/infrastructure/providing information about the current state/status of the application and a history of the commits of the application. However the prior art of record fails to render an obviousness of the graph being multidimensional and further including at least: (a) a Contextual Code Patterns dimension, including insights as to patterns, commonalities and similarities within said repository and between said repository and other repositories resulting from Al/artificial intelligence or Machine Learning analysis of said code commits and assembly of a control-flow graph for at least said code repository, (b) a Security and Compliance Controls dimension, including contextually identified security and compliance controls, (c) a Developer Behavior Analysis dimension, including said . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS M SLACHTA/Examiner, Art Unit 2193